NO. 07-09-00359-CR, 07-09-00360-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                  AUGUST 12, 2010


                        BARRY JACK HAWKINS, APPELLANT

                                          v.

                          THE STATE OF TEXAS, APPELLEE


              FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

             NO. 49,560-C, 49,561-C; HONORABLE ANA ESTEVEZ, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK , JJ.


                              MEMORANDUM OPINION


      Appellant, Barry Jack Hawkins, was convicted of a violation of section 550.021 of

the Texas Transportation Code,1 accident involving injury or death (Appellate Cause

No. 07-09-0360-CR), and at the same time was convicted of a violation of Texas Penal

Code section 37.09(d)(1),2 tampering with physical evidence (Appellate Cause No. 07-

09-0359-CR). Appellant entered a plea of guilty to both offenses. In No. 07-09-0359-

CR, punishment was assessed at confinement in the Institutional Division of the Texas

      1
          See TEX. TRANSP. CODE ANN. § 550.021 (Vernon Supp. 2009).
      2
          See TEX. PENAL CODE ANN. § 37.09(d)(1) (Vernon Supp. 2009).
Department of Criminal Justice (ID-TDCJ) for a period of five years. The sentence of

confinement was suspended, and appellant was placed on community supervision for

10 years. In No. 07-09-0360-CR, appellant was sentenced to 10 years confinement in

the ID-TDCJ. The sentence of confinement was suspended, and appellant was placed

on community supervision for ten years. Subsequently, the State filed a motion to

revoke each of the community supervisions, and appellant entered a plea of true to the

allegations contained in the motion to revoke community supervision. After hearing

punishment evidence, the trial court assessed appellant’s punishment at five years

confinement in ID-TDCJ with a fine assessed of $3,000 in No. 07-09-0359-CR and 10

years confinement in the ID-TDCJ in No. 07-09-0360-CR. The sentences are to run

concurrently. Appellant appeals the judgment of the trial court.


       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of her

motion to withdraw, counsel certifies that she has diligently reviewed the record, and, in

her opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that she has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response.
                                            2
       By her Anders brief, counsel raised a ground that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed this ground and made

an independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct.
346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).

We have found no such arguable grounds and agree with counsel that the appeal is

frivolous.


       Accordingly, counsel=s motion to withdraw is hereby granted, and the trial court=s

judgment is affirmed.3




                                                       Mackey K. Hancock
                                                            Justice


Do not publish.




       3
        Counsel shall, within five days after this opinion is handed down, send her client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3